            Case 1:20-cv-11049-CM Document 7 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY SOWELL,

                                Plaintiff,
                                                                 20-CV-11049 (CM)
                    -against-
                                                                CIVIL JUDGMENT
CAPTAIN KELLY, et al.,

                                Defendants.

         Pursuant to the order issued February 8, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit an updated prisoner authorization or pay the $402.00 in

filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 8, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
